SHARES FOR DEBT AGREEMENT

 

This Shares For Debt Agreement (the “Agreement”) is made and entered into as of
January 11, 2007, by and between Strativation, Inc., a Delaware corporation (the
“Company”), and Richardson & Patel LLP (the “Firm”), with reference to the
following facts:

 

RECITALS

 

WHEREAS, the Company owes the Firm a total of $327,653.44 for legal services
provided to the Company through the date hereof (the “Total Debt”);

 

WHEREAS, the Company has agreed to issue and the Firm has agreed to accept
restricted common shares of the Company’s Common Stock (subject to a
Registration Rights Agreement to be entered by the parties in connection
herewith) as full and complete payment of a portion of the Total Debt in the
amount of $261,201.84 (the “Partial Debt”) (the “Debt Settlement”); and

 

WHEREAS, the Company’s Board of Directors (the “Board”) acknowledged that it had
received and reviewed all material facts regarding this Debt Settlement and that
the Board has deemed the Debt Settlement to be fair and in the best interest of
the Company and the Company’s stockholders.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this Agreement (collectively
“parties” and individually a “party”) agree as follows:

 

AGREEMENT

 

1.            The Company agrees to issue and the Firm agrees to accept 645,846
shares of the Company’s restricted common stock as full and complete payment of
the Partial Debt (the “Debt Shares”). The Debt Shares shall be issued in the
name of Richardson & Patel LLP.

 

2.            The parties shall hereafter execute all documents and do all that
is necessary, convenient, or desirable in the reasonable opinion of the other
party to effect the provisions of this Agreement.

 

3.            The provisions of this Agreement will be binding upon and inure to
the benefit of the heirs, executors, administrators, personal representatives,
successors in interest, and assigns of the respective parties hereto.

 

4.            This Agreement shall in all respects be interpreted, enforced, and
governed under the laws of the state of California. The language and all parts
of this Agreement shall be in all cases construed as a whole according to its
very meaning and not strictly for or against any individual party.

 

 

--------------------------------------------------------------------------------



 

5.

Waiver of Conflicts of Interest.

 

The Company understands that the receipt of the Debt Shares by the Firm, as
described herein, creates a conflict of interest in the Firm’s representation of
the Company, which conflict the Company waives by executing this Agreement. The
Debt Shares will give the Firm a direct interest in the performance of the
Company, which could arguably cause the Firm to be a less disinterested provider
of advice than might otherwise be the case, at least in some instances. For
example, the ownership in the Company’s common stock might be seen as creating
an incentive for the Firm to provide legal advice to encourage the Company to
take action which the Firm might view as favorable to the Firm's economic
interest in the common stock, rather than in a fully disinterested fashion.

 

In addition, Rule 3-300 of the Rules of Professional Conduct of the State Bar of
California, provides as follows:

 

 

"Rule 3-300.

Avoiding Interests Adverse to Client.

 

A member shall not enter into a business transaction with a client; or knowingly
acquire an ownership, possessory, security, or other pecuniary interest adverse
to a client, unless each of the following requirements has been satisfied:

 

(A) The transaction or acquisition and its terms are fair and reasonable to the
client and are fully disclosed and transmitted in writing to the client in a
manner which should reasonably have been understood by the client; and

 

(B) The client is advised in writing that the client may seek the advice of an
independent lawyer of the client's choice and is given a reasonable opportunity
to seek that advice; and

 

(C) The client thereafter consents in writing to the terms of the transaction or
the terms of the acquisition.”

 

By executing this Agreement, the Company acknowledges and agrees that the Firm
has advised that the issuance of the Debt Shares to the Firm constitute
conflicts of interest between the Company and the Firm and that the Firm is not
representing the Company in connection with the issuance of the Debt Shares. The
Company further confirms that: (i) it consents to the issuance of the Debt
Shares; (ii) such consent has been freely given; (iii) it has had the
opportunity to consult with independent counsel of its own choice prior to
issuance of the Debt Shares or executing this Agreement; (iv) and it has fully
considered the conflicting interests that exist between the Company and the
Firm.

 

 

2

 

--------------------------------------------------------------------------------



6.            In the event any action is brought to enforce this Agreement, the
prevailing party in any such dispute or proceeding shall be entitled to recover
said party’s total reasonable attorneys’ fees and costs arising out of or in
connection with such action.

 

7.            Should any provision of this Agreement be declared or determined
by any court to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and, in lieu of such illegal
or invalid provision, there shall be added a provision as similar in terms and
amount to such illegal or invalid provision as may be possible and, if such
illegal or invalid provision cannot be so modified, then it shall be deemed not
to be a part of this Agreement.

 

8.            This Agreement memorializes and constitutes the entire agreement
and understanding among the parties regarding the subject matter hereof, and
supersedes all prior negotiations, proposed agreements and agreements, whether
written or unwritten. The parties acknowledge that no other party, nor any agent
or attorney of any other party, has made any promises, representations, or
warranties whatsoever, expressly or impliedly, which are not expressly contained
in this Agreement, and the parties further acknowledge that they have not
executed this Agreement in reliance upon any collateral promise, representation,
warranty, or in reliance upon any belief as to any fact or matter not expressly
recited in this Agreement.

 

9.            For the convenience of the parties, this Agreement may be executed
by facsimile signatures and in counterparts that shall together constitute the
agreement of the parties as one and the same instrument. It is the intent of the
parties that a copy of this Agreement signed by any party shall be fully
enforceable against that party.

 

 

[The Remainder of this Page Intentionally Left Blank. Signature Page Follows.]

 

3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

STRATIVATION, INC.

A Delaware corporation

 

By: /s/ Silas Phillips                               

Silas Phillips,

Chief Executive Officer

 

RICHARDSON & PATEL LLP

a California limited liability partnership

 

By: /s/ Kevin Leung                             

 

Kevin Leung,

 

Partner

 

 

4

 

 